Citation Nr: 0209182	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-14 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for Goodpasture's Syndrome 
affecting the lungs and kidneys, currently evaluated 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from February 1964 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's service-connected Goodpasture's Syndrome is 
manifested by occasional fatigue, proteinuria, and definite 
decrease in renal function.  


CONCLUSION OF LAW

Goodpasture's Syndrome is 60 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.20, 4.115a, and 4.115b, Code 7536 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1995 and July 1997 rating decisions, September 1998 
statement of the case, and March 1999 supplemental statement 
of the case, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claims.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 66 Fed. Reg. at 45,631 (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  A medical examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The record indicates that the veteran's service-connected 
Goodpasture's Syndrome has primarily affected his kidneys and 
has been rated under the provisions of diagnostic codes for 
evaluating renal function.  

The rating schedule does not specifically provide criteria 
for rating Goodpasture's Syndrome.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  We conclude that the 
veteran's Goodpasture's Syndrome is most closely analogous to 
glomerulonephritis, as both affect renal function.  
Glomerulonephritis, under 38 C.F.R. § 4.115b, Code 7536, is 
rated on the basis of renal dysfunction.  

Renal dysfunction is rated as follows: 

A 100 percent rating is to be assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  Persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
warrants an 80 percent evaluation.  A 60 percent rating is 
appropriate when there is constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  When the renal dysfunction is manifested by 
constant albuminuria or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101, a 30 percent evaluation is assigned.  A 
noncompensable rating is appropriate for urinary albumin and 
casts with history of acute nephritis; or, hypertension that 
is non-compensable under diagnostic code 7101.  38 C.F.R. 
§ 4.115a.  

Hypertensive vascular disease (essential arterial 
hypertension) is evaluated as follows: 

Diastolic pressure predominantly 130 or more 	60 percent  
Diastolic pressure predominantly 120 or more 	40 percent 
Diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more			 	20 
percent
Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.			10 percent.  
Code 7101.  

The veteran's Goodpasture's Syndrome has been monitored by VA 
physicians for many years.  The outpatient records indicate 
that, since 1991, his renal function has remained relatively 
stable.  The veteran was hospitalized for approximately one 
week in July 1996 for treatment of hypercalcemia due to 
increased intake of antacids and was noted to have acute 
renal failure superimposed on his chronic renal failure at 
that time due to the hypercalcemia.  His BUN on admission was 
42mg% and his serum creatinine level was 5.0mg%.  During an 
outpatient clinic visit in October 1996 it was noted that the 
creatinine was slowly resolving; it was 2.6mg% at that time.  
Some recent examiners have stated that the veteran's 
Goodpasture's was in remission.  

The records indicate that the veteran's diastolic blood 
pressure has generally varied from 73-93 and that he takes 
Captopril for control of his hypertension.  Clearly, the 
criteria for a 40 percent rating under Code 7101 are not met, 
as would satisfy the criteria for a 60 percent evaluation 
under 38 C.F.R. § 4.115a.  

However, the rating schedule also provides for a 60 percent 
evaluation when, among other conditions, there is definite 
decrease in kidney function.  Despite a statement by a VA 
examiner in September 1998 that the veteran's Goodpasture's 
Syndrome was "apparently in full remission," the records 
clearly document a diagnosis of chronic renal insufficiency 
due to Goodpasture's Syndrome.  

Since 1991, the veteran's reported BUN has generally ranged 
from 22-34 (the records indicate that normal = 8-22) and his 
reported serum creatinine has generally ranged from 1.7-3.0 
(normal = 0.7-1.5).  Urinalysis has also shown 1+ protein.  
In addition, in July 1996, the veteran developed acute renal 
insufficiency and was hospitalized for treatment of 
hypercalcemia due to excessive ingestion of antacids, which 
examiners indicated caused the acute renal failure.  The 
records indicate that the veteran's acute renal failure, as 
shown by his serum creatinine, slowly resolved over the next 
few months.  

The Board notes that the Merck Manual of Diagnosis and 
Therapy (17th ed.) states that a prior known increase in 
serum creatinine is the most reliable evidence of chronic 
renal failure.  (Merck Manual, Table 222-4.)  Further, 
oliguria and daily increases in serum creatinine and BUN are 
indicative of acute renal failure or acute renal failure 
superimposed on chronic renal failure.  Id.  

While the criteria set forth at § 4.115a do not list values 
for BUN and serum creatinine in the symptoms and signs 
warranting a 60 percent rating, they do indicate that 
persistent edema and albuminuria with BUN values of 40 to 
80mg%  or creatinine levels of 4 to 8mg% warrant an 
80 percent rating.  Clearly, elevation of the BUN and serum 
creatinine to those levels is indicative of significantly 
decreased renal function.  

Inasmuch as the veteran's BUN levels and his serum creatinine 
levels in particular have been consistently reported to be 
elevated, at least since 1991, although less than 40mg% for 
the BUN and less than 4mg% for the serum creatinine (except 
briefly in 1996), and in light of a recent report by a VA 
nephrologist also noting decreased creatinine clearance as a 
manifestation of the veteran's chronic renal insufficiency, 
the Board finds that the medical evidence demonstrates a 
"definite decrease in renal function" as contemplated by 
§ 4.115a.  Accordingly, a 60 percent evaluation is warranted 
for the veteran's service-connected Goodpasture's Syndrome.  

However, although the medical records do document proteinuria 
and occasional complaints of fatigue, there is no evidence of 
persistent edema and albuminuria with BUN levels of 40 to 
80mg%; creatinine levels of 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion as might warrant an 
80 percent evaluation.  The record does not reflect that the 
veteran's Goodpasture's Syndrome has resulted in poor health, 
as contemplated by those criteria.  

Therefore, the Board concludes that an increased rating to 
60 percent disabling and no more should be assigned.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  Although the veteran was 
briefly hospitalized in 1996, treatment of the primary 
condition that had resulted in his acute renal failure 
gradually resolved the superimposed acute renal failure.  The 
record does not reflect marked interference with employment 
due to the Goodpasture's.  He has submitted no evidence of 
excessive time off from work due to the disability or of 
concessions made by his employer because of the disability.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  


ORDER

An increased rating to 60 percent disabling for Goodpasture's 
Syndrome is allowed, subject to the law and regulations 
governing the award of monetary benefits.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

